            Case 2:20-cv-00318-RSL-MLP Document 11 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    JASPAL SINGH GILL,
 9                                  Petitioner,            Case No. C20-318-RSL-MLP

10           v.
                                                           ORDER LIFTING STAY AND
11    DONALD R. HOLBROOK,                                  DIRECTING RESPONDENT TO FILE
                                                           ANSWER TO § 2254 PETITION
12                                  Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. On March 24, 2020, this
15   Court issued an Order granting Petitioner’s motion to stay and hold in abeyance his federal habeas
16   petition pending exhaustion in the state courts of his claims for federal habeas relief. (Dkt. # 7.)
17   The parties have now advised the Court that Petitioner’s state court proceedings have concluded.
18   (Dkt. # 10.)
19          Accordingly, this Court ORDERS as follows:
20          (1)     The stay in this matter is LIFTED.
21          (2)     Not later than May 3, 2021, Respondent shall file and serve an answer to
22   Petitioner’s federal habeas petition in accordance with Rule 5 of the Rules Governing Section 2254
23
     ORDER LIFTING STAY AND
     DIRECTING RESPONDENT TO FILE
24
     ANSWER TO § 2254 PETITION - 1
25

26
           Case 2:20-cv-00318-RSL-MLP Document 11 Filed 03/19/21 Page 2 of 2




 1   Cases in United States District Courts. As part of such answer, Respondent shall state whether

 2   Petitioner has exhausted available state remedies and whether an evidentiary hearing is necessary.

 3   Respondent shall not file a dispositive motion in place of an answer without first showing cause

 4   as to why an answer is inadequate. Respondent shall file the answer with the Clerk of the Court

 5   and serve a copy of the answer on Petitioner.

 6          The answer will be treated in accordance with LCR 7(d)(3). Accordingly, on the face of

 7   the answer, Respondent shall note it for consideration on the fourth Friday after filing. Petitioner

 8   may file and serve a response not later than the Monday immediately preceding the Friday

 9   designated for consideration of the matter, and Respondent may file and serve a reply not later

10   than the Friday designated for consideration of the matter.

11          (3)     The Clerk is directed to send copies of this Order to Petitioner, to counsel for

12   Respondent, and to the Honorable Robert S. Lasnik.

13          DATED this 19th day of March, 2021.

14


                                                          A
15

16                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
17

18

19

20

21

22

23
     ORDER LIFTING STAY AND
     DIRECTING RESPONDENT TO FILE
24
     ANSWER TO § 2254 PETITION - 2
25

26
